Order reversed and motion granted so as to allow an answer served to contain tbe second defense in the proposed answer upon payment of the costs of the demurrer, the costs accruing in the General Term upon the demurrer, and the costs in the Court of Appeals upon the appeal and ten dollars costs of opposing the motion, and upon giving a stipulation that the testimony of Catherine Piper, heretofore taken, be read upon the trial; neither party to have costs upon this appeal. Opinion bv
Hardin, P. J.